Case 3:20-cv-00457-TAD-KLH Document 11 Filed 06/08/20 Page 1 of 2 PageID #: 70



                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                         MONROE DIVISION



AZALEA WOODS OF OUACHITA, ET AL.                         CIVIL ACTION NO. 3:20-CV-00457

VERSUS                                                   JUDGE TERRY A. DOUGHTY

PEOPLES REPUBLIC OF CHINA, ET AL.                        MAG. JUDGE KAREN L. HAYES



                                      MEMORANDUM ORDER

          David Andrew Christenson previously filed a motion to file an amicus brief [Doc. No. 8],

which the Court denied. [Doc. No. 9]. One day after that denial (and before Mr. Christenson

would have received the Court’s order), the Clerk of Court received a second filing, styled an

“Eighteenth Supplemental Petition/Application/Motion for En Banc” [Doc. No. 10].

          As the Court previously stated, Mr. Christenson is not a party, has not moved to intervene

in this case, is not an attorney admitted to practice in this District and has not indicated that he

represents any interests other than his own.

          It is unclear what Mr. Christenson seeks to achieve with his latest filing, but it is not

helpful to the Court or the parties. Therefore,

          IT IS ORDERED that the motion is DENIED.

          IT IS FURTHER ORDERED that Mr. Christenson is not permitted to make filings in this

matter.
Case 3:20-cv-00457-TAD-KLH Document 11 Filed 06/08/20 Page 2 of 2 PageID #: 71



      MONROE, LOUISIANA, this 8th day of June, 2020.




                                                  TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE




                                         2
